No opinion. Report of the referee, with the opinion accompanying the same, confirmed; and it is ordered that the defendant be suspended from the office of attorney and counselor of the supreme court for the period of two years from the entry of this order. It is further ordered that all the proceedings, referee’s report, opinion, and exhibits be transmitted to the clerk of Onondaga county and filed, with a copy of this order to be entered in the clerk’s office of Onondaga county. See 44 N. Y. Supp. 1120, 52 N. Y. Supp. 1143.